Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Limitations pertaining to “a constellation modifier (CM) configured to modify said input constellation into a modified constellation by varying at least one coordinate of at least one of the anchor points and projecting at least one of the coordinates of the at least one anchor point of the input constellation onto a hyperplane through the anchor points, where the hyperplane is previously fitted to the anchor points in said input constellation, and where the varying is confined to within said hyperplane; a constellation evaluator (CE) configured to evaluate said modified constellation to produce a score; a comparator (COMP) configured to compare said score against a quality criterion, said criterion evaluating a suitability of the modified constellation to define a segmentation for said input image”, in conjunction with other limitations present in the independent claim(s), distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662